Cooney, Judge,
concurring.
{¶ 21} I concur in judgment only because I would direct the trial court to vacate the plea, not just hold a hearing. Clere moved to vacate his plea prior to sentencing and stated two reasons: a claim of actual innocence and a misunderstanding regarding registration requirements. His counsel confirmed that he had also misunderstood the registration requirements. Because the court abused its discretion by denying Clere’s motion, I would remand with instructions to vacate the plea. Motions to withdraw a guilty plea before sentencing “should be freely and liberally granted.” State v. Xie (1992), 62 Ohio St.3d 521, 527, 584 N.E.2d 715.

APPENDIX

“I. The court erred in accepting appellant’s guilty plea and appellant’s guilty plea is void and invalid in light of the fact that the plea was not entered knowingly, voluntarily, and intelligently when the Court failed to advise appellant of the penalties associated with plea [sic], in violation of appellant’s right to due process of law under the Fourteenth Amendment to the United States Constitution and Article I, Section 10 of the Ohio Constitution.
“III. Appellant was denied the right to effective assistance of counsel.”